Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 25’, 28’, 25’’, 28’’ [paragraph 0047].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12’, 14’ 16’, 20’ and 26’ in figure 8a and 28k2 in figure 8j.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0020, 0061 and 0062 uses English units, these should be converted to S.I., see MPEP 608.01 IV.  
Appropriate correction is required.
Claim Objections
Claims 5, 18 and 22 are objected to because of the following informalities:  
Claim 5, line 2, “inside” should be - -interior- - to keep terminology consistent.
Claims 18 and 22, similar to the specification include, English units which should be converted to S.I. units.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 12, 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear how a current “has a voltage”.  Current and voltage, while related, are two separate measurements of electricity.  A current does not have voltage but rather voltage is defined as a product of current and resistance.  What does Applicant mean by “current has a voltage”?  The claim then states “equivalent to that of a lightning strike”, however “lightning strike” is a relative term which renders the claim indefinite. The term “lightning strike” and a standard for the voltage thereof is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A number of different types of electrical discharge include strikes with varying voltages that are all different, for example a standard static discharge includes an arc that is technically a lightning strike but this voltage is drastically different than a lightning strike during a storm.  What range of voltage is the recitation of the claim intended to be limited to?
Regarding claims 18 and 22, it is unclear how the maximum wear is being measured or detected pursuant to “SAE Standard AS81934” which is not a testing standard but rather a standard as it relates to sizing of a bearing.  How do sizing standards get used to define a maximum wear?  Furthermore, assuming a testing standard is defined, it is further unclear how defining a maximum wear would further structurally limit the claim.  Would this be limited to a material? Or some specific geometry or structure?  If so what are the materials that the claim is limited to or what is the specific geometry or structure that would allow for this?  With regards to claims 18 and 22 a patentability determination based on testing pursuant with a size standard cannot be made at this time and even assuming the test was a testing standard it would not be understood what the metes and bounds of the claim are or what it specifically requires.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noack, US PGPub 2005/0175266, in view of AT392522 (AT522).
Regarding claim 1, Noack discloses a bushing system for aircraft landing gear (intended use, however see paragraph 0003 which states that this sleeve is specifically for aerospace and more specifically related to landing), the bushing system comprising: a cylindrical wall (2, figures 1 and 2 are schematic representations, see figure 4 showing the actual bearing with the lubricant material 206 on the inner surface) having an interior surface defining a bore extending between a first axial end and a second axial end thereof (see figure 4), and at least one cylindrical recess (valleys 10 would be cylindrical in the actual product of figure 4) extending radially outward into the interior surface and located between the first axial end and the second axial end; at least one cylindrical self-lubricating liner (6) disposed in the at least one cylindrical recess, a radially inward facing surface of the at least one cylindrical self-lubricating liner being substantially flush with the interior surface defining the bore (see figure 2 showing the relationship of the materials in the final product, 6 and the surface that would be the bore are flush); and an electrically conductive path configured to conduct electrical current, the electrically conductive path extending around the at least one cylindrical self-lubricating liner and the at least one annular self-lubricating liner, the electrically conductive path extending through the cylindrical wall (the conductive path runs through the conductive substrate 2, this includes the ribs 12 which causes the path to be around the liner material just like in the instant application).  
Noack further discloses that the bearing can include a flange (see paragraph 0037) but does not disclose the specifics of the flange being at the first axial end; the flange having an axial width measured between an outboard axial surface to an inboard axial surface of the flange; at least one annular recess extending into the inboard axial surface; at least one annular self-lubricating liner defining a planar axial bearing surface, the at least one annular self-lubricating liner being disposed in the at least one annular recess; the planar axial bearing surface of the at least one annular self-lubricating liner being coplanar with the inboard axial surface; and the conductive path also extending through the flange.
AT522 teaches a similar conductive bearing element, wherein in addition to a cylindrical wall element (22) the bearing further comprises a flange (35) extending radially outward from the cylindrical wall proximate to the first axial end (at each end, one of this ends is equivalent to the first axial end); the flange having an axial width measured between an outboard axial surface to an inboard axial surface of the flange (width between the front and back of the flange, inboard and outboard is not provided with a particular frame of reference and thus under the broadest reasonable interpretation the recitation is just requiring a first end and a second end surface); at least one annular recess extending into the inboard axial surface (recess 26 in 35); at least one liner (30 fills recess 26) defining a planar axial bearing surface, the at least one annular liner being disposed in the at least one annular recess; the planar axial bearing surface of the at least one annular liner being coplanar with the inboard axial surface (30 and the stock material are disclosed in the reference as being flush, in the flange this would coplanar).
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Noack and add a thrust flange at the end of the bearing sleeve which also includes a liner element and the stock material, as taught by AT552, since adding a thrust element that also includes a lubrication feature to the bearing assembly provides the predictable result of providing a lubricant feature to the flange disclosed in paragraph 0037 of Noack.  Applying this shape with liner elements to the flange referenced in paragraph 0037 of Noack results in the claimed structural configuration and when combined with the material of Noack would also define a flange that is electrically conductive around the self-lubricating liner that would be in the flange grooves so the conductive pat is also through the flange.
Regarding claim 2, Noack discloses that the interior surface defining the bore further comprises: a first interior surface having a first inside diameter; a second interior surface having a second inside diameter of a magnitude about equal to the first inside diameter (the first and second diameters would correspond to each of the diameters of the rib 12, in the final product of Figure 2 these are all general equal so they all contact the mating element 4); and the at cylindrical least one recess having a third inside diameter of a magnitude greater than that of the first inside diameter and the second inside diameter (the diameter of the bottom of the groove would be greater than that of the first and second since in the actual product the recesses are on the inner surface of the bearing element in figure 4 and would be recessed in the radially outward direction making the diameter greater).
Regarding claim 3, Noack does not disclose that a recess radial depth ratio of the first inside diameter or the second inside diameter to the third inside diameter is between 0.90 and 1.00.
However, this ratio is merely defining the depth recess or third inside diameter as a ratio of the first/second diameter to the third.  It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Noack and change the depth of the recess as an obvious matter of design choice since Applicant has not disclosed that the depth ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well regardless of the depth of the recess.  Regardless of the depth the recess would still hold the self-lubricating material and thus the invention would perform the same.  Changing the depth only changes the amount of material that can be retained, this does not change the overall function of the bearing.  The claimed limitation is also defining relative dimensions of the features, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 it was held that a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently and thus was not patentably distinct, see MPEP 2144.04 IV A.
Regarding claim 4, Noack, while disclosing both a metal contact surface (surface of ribs) and a self-lubricating liner contact surface (surface of liner), does not disclose that the radially inward facing surface of the at least one cylindrical self-lubricating liner has a liner circumferential surface area, the interior surface has a cylindrical wall circumferential surface area and a first contact area ratio is defined by the liner circumferential surface area divided by the cylindrical wall circumferential surface area, the contact area ratio being about 0.40 to about 0.60.
What the claim is stating is that the amount of liner surface area is 40-60% of the contact area of the cylindrical wall (in other words the amount of lubricated liner that forms the sliding contact surface of the bearing as a whole is 40-60% of the area of the ribs that is exposed to make metal to metal contact).  This recitation is defining the preferred or optimum ratio that Applicant desires (it is noted that Applicant states in paragraph 0057 that is, in their opinion, and optimum range).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select any range of lubricant liner relative to metal contact surfaces since it has been held that where the general conditions of a claim are disclosed (lubricant liner in a groove flush with the metal surface of the substrate) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Altering the percentage of the lubricant liner that that contacts the mating element provides the predictable result of altering the frictional resistance, more metal to metal contact has greater friction, less has lower friction, changing the amount of frictional surfaces in contact provides the predictable result of changing the frictional coefficient  which can alter the amount of temperature change and overall wear within the bearing element (more lubricant material provides greater lubricant which is less wear).
Regarding claim 5, Noack discloses that the first interior surface (surface of one rib 12) has a first axial length, the second inside [interior] surface (surface of another rib 12) has a second axial length, and the first axial length and the second axial length have substantially equal magnitudes (the ribs generally have the same axial length, see figure 2).
Regarding claim 6, Noack discloses that the at least one cylindrical self-lubricating liner extends entirely circumferentially within the bore (see figure 4, 212 is a continuous rib and 206 is the liner disposed in the circumferential valley between the ribs).
Regarding claim 7, Noack discloses that the at least one cylindrical self-lubricating liner extends intermittently within the bore (the liner in Noack is a series of separate rings placed in valleys between adjacent ribs, the spacing of each segment of the liner forms a liner that is not a continuous but rather an intermittently extending liner).
Regarding claim 8, Noack discloses that the bushing is installed in landing gear (while still intended use bushing of Noack is meant for landing gear) of an Airbus ® A-320 aircraft (this recitation just defining a particular aircraft, the particular aircraft does not structural limit the claimed subject matter of the structure of the bushing, the claim is defining an intended use which Noack discusses).
Regarding claim 9, Noack further discloses any pattern can be used on the bearing (see paragraph 0018).  However Noack does not get into size specifics of the pattern and thus does not disclose that the at least one cylindrical self-lubricating liner has a first axial width and the cylindrical wall extends a second axial width and a ratio of the first axial width to the second axial width is from about 0.50 to about 0.90.
However, like claim 4 above, this recitation is defining the preferred or optimum ratio that Applicant desires.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select any range of lubricant liner width relative to cylindrical wall width since it has been held that where the general conditions of a claim are disclosed (both the cylindrical wall ribs and the liner have an axial width) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Altering the percentage of the lubricant liner width relative to the width of the ribs that that contact the mating element provides the predictable result of altering the frictional resistance, more metal to metal contact has greater friction, less has lower friction, changing the amount of frictional surfaces in contact provides the predictable result of changing the frictional coefficient which alters the amount of temperature change and overall wear within the bearing element (more lubricant material provides greater lubricant which is less wear).
Regarding claim 10, Noack in view of AT522 discloses that the at least one annular self-lubricating liner has a first axial thickness (liner present on flange side in the combination), the flange has a second axial thickness (AT522 discloses that flange is an annular segment with a thickness between the axial facing surfaces).
Noack in view of AT522 does not disclose a ratio of the first axial thickness to the second axial thickness is between about 0.20 and about 0.40.
However, this ratio is merely defining the depth or thickness of the annular liner relative to that of the flange.  It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Noack and change the depth/thickness of the liner as an obvious matter of design choice since Applicant has not disclosed that the depth/thickness ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well regardless of the depth of the recess.  Regardless of the depth/thickness of the liner relative to the flange the self-lubricating liner would still be within the flange and provide lubricating properties to the axial bearing surface and thus the invention would perform the same.  Changing the depth/thickness only changes the amount of material that can be retained, this does not change the overall function of the bearing.  The claimed limitation is also defining relative dimensions of the features, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 it was held that a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently and thus was not patentably distinct, see MPEP 2144.04 IV A.
Regarding claim 11, Noack in view of AT522, while disclosing both a metal contact surface (surface of ribs 29 on the flange in AT522) and a self-lubricating liner contact surface (surface of liner), does not disclose that the planar axial bearing surface of the at least one annular self-lubricating liner has a liner axial surface area, the inboard axial surface of the flange has a flange axial surface area and a second contact area ratio is defined by liner axial surface area divided by the flange axial surface area, the second contact area ratio being about 0.40 to about 0.80.
What the claim is stating that the amount of liner surface area is 40-80% of the contact area of the flange (in other words the amount of lubricated liner that forms the sliding contact surface of the flange as a whole is 40-80% of the area of the ribs that is exposed to make metal to metal contact).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select any range of lubricant liner relative to metal contact surfaces since it has been held that where the general conditions of a claim are disclosed (lubricant liner in a groove flush with the metal surface of the substrate of the flange in AT522) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Altering the percentage of the lubricant liner that that contacts the mating element provides the predictable result of altering the frictional resistance, more metal to metal contact has greater friction, less has lower friction, changing the amount of frictional surfaces in contact provides the predictable result of changing the frictional coefficient which alters the amount of temperature change and overall wear within the bearing element (more lubricant material provides greater lubricant which is less wear).
Regarding claim 12, Noack, as best understood, discloses that the electrical current has a voltage equivalent to that of a lightning strike (Noack discloses that the bearing is meant for electrical conductivity and thus current and voltage can pass, the recitation of the claim is not defining any structure and as best understood is only defining what the bearing is exposed too, this does not further limit the bearing but rather appears more of an intended operational condition and “equivalent to that of a lightning strike” is not limited to any particular value, see rejection under 35 USC 112 above).
Regarding claim 13, Noack in view of AT522 discloses that the cylindrical wall and the flange comprise an aluminum-bronze alloy material (in the combination above a flange is being added to Noack, the material of Noack remains the same and this includes an aluminum nickel bronze, paragraph 0017, which is an aluminum-bronze alloy).
Regarding claim 14, Noack in view of AT522 discloses that the at least one of the cylindrical self-lubricating liner and the at least one annular self-lubricating liner (6 and the liner that would be present when adding a flange taught by AT522 to Noack) comprises Polytetrafluoroethylene (PTFE) or has PTFE fibers woven therein (see paragraph 0019 of Noack).
Regarding claim 15, Noack discloses that system comprises a shaft (see paragraph 0034), as the mating element, and that the mating element is coated (see paragraph 0016) with a wear resistant material on at least a portion thereof, the wear resistant coating on the shaft being in rotational sliding engagement with the radially inward facing surface of the at least one cylindrical self- lubricating liner and with the interior surface of the cylindrical wall (the mating element is coated or is a coating according to paragraph 0016 and in paragraph 0034 relative to the actual system would be a shaft that rotates, thus the coating would be in rotational sliding engagement with the inner surface bearing element which includes the liner and wall).
Regarding claim 19, Noack discloses an aircraft landing assembly (see paragraphs 0003 and 0038, and NOTE below), comprising: a landing assembly housing (any part of a landing gear system that holds a bearing) defining a housing bore (hole where bearing would be installed); the bushing system of claim 15 arranged in the landing assembly such that the bushing is retained in the housing bore; and wherein the electrically conductive path further extends through the housing (the conductive path is meant to travel through the housing elements and bearings to ultimately reach the ground see paragraph 0003).
NOTE: Noack discloses that this bushing is meant to provide a conductive path through the aircraft to the ground in paragraph 0003, this would have to include the landing gear.  However, more specifically, paragraph 0003 disclosure that the purpose is to prevent the need of a jump strip to bypass, jump strips, also known as conductive bonding straps are known as features specific to a landing gear, thus while landing gear is not mention by name the bearing is meant to be used to electrically ground an aircraft to the ground which would be through the landing gear components and the invention is meant to bypass a jump strip which is part of landing gear, as evidence of this see USP 11,231,071.
Regarding claims 16 and 20, Noack does not disclose that the wear resistant coating comprises a tungsten carbide material. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing to make the coating out of tungsten carbide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The selection of a known material is not inventive and one having ordinary skill in the art can select from any known material in order to result in a device with desired characteristics such as wear resistance.
Regarding claims 17 and 21, Noack discloses that the wear resistant coating comprises a chromium plating (see paragraph 0016).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noack, US PGPub 2005/0175266.
Regarding claim 23, Noack discloses a bushing system for aircraft landing gear (intended use, however see paragraph 0003 which states that this sleeve is specifically for aerospace and more specifically related to landing), the bushing comprising: a cylindrical wall (2, figures 1 and 2 are schematic representations, see figure 4 showing the actual bearing with the lubricant material 206 on the inner surface) having an interior surface defining a bore extending between a first axial end and a second axial end thereof (see figure 4), and at least one cylindrical recess (valleys 10 would be cylindrical in the actual product of figure 4) extending radially outward into the interior surface and located between the first axial end and the second axial end; at least one cylindrical self-lubricating liner (6) disposed in the at least one cylindrical recess, a radially inward facing surface of the at least one cylindrical self-lubricating liner being substantially flush with the interior surface defining the bore (see figure 2 showing the relationship of the materials in the final product, 6 and the surface that would be the bore are flush); the radially inward facing surface of the at least one cylindrical self-lubricating liner having a liner circumferential surface area, the interior surface having a cylindrical wall circumferential area (the areas of the rips and liner that make contact with the mating element) and an electrically conductive path configured to conduct electrical current, the electrically conductive path extending around the at least one cylindrical self-lubricating liner and the at least one annular self-lubricating liner, the electrically conductive path extending through the cylindrical wall (the conductive path runs through the conductive substrate 2, this includes the ribs 12 which causes the path to be around the liner material just like in the instant application).  
Noack, while disclosing both a metal contact surface (surface of ribs) and a self-lubricating liner contact surface (surface of liner), does not disclose that the radially inward facing surface of the at least one cylindrical self-lubricating liner has a liner circumferential surface area, the interior surface has a cylindrical wall circumferential surface area and a first contact area ratio is defined by the liner circumferential surface area divided by the cylindrical wall circumferential surface area, the contact area ratio being about 0.40 to about 0.60.
What the claim is stating that the amount of liner surface area is 40-60% of the contact area of the cylindrical wall (in other words the amount of lubricated liner that forms the sliding contact surface of the bearing as a whole is 40-60% of the area of the ribs that is exposed to make metal to metal contact).  This recitation is defining the preferred or optimum ratio that Applicant desires (it is noted that Applicant states in paragraph 0057 that is, in their opinion, and optimum range).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select any range of lubricant liner relative to metal contact surfaces since it has been held that where the general conditions of a claim are disclosed (lubricant liner in a groove flush with the metal surface of the substrate) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Altering the percentage of the lubricant liner that contacts the mating element provides the predictable result of altering the frictional resistance, more metal to metal contact has greater friction, less has lower friction, changing the amount of frictional surfaces in contact provides the predictable result of changing the frictional coefficient which changes the amount of temperature change and overall wear within the bearing element (more lubricant material provides greater lubricant which is less wear).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656